316 S.E.2d 81 (1984)
Thelma FREEMAN
v.
SCM CORPORATION.
No. 81A84.
Supreme Court of North Carolina.
June 5, 1984.
*82 Pollock, Fullenwider, Cunningham & Patterson, P.A. by Bruce T. Cunningham, Jr., Southern Pines, for plaintiff-appellant.
William D. Sabiston, Jr., Carthage, for defendant-appellee.
Golding, Crews, Meekins, Gordon & Gray by James P. Crews, and Weinstein, Sturges, Odom, Groves, Bigger, Jonas & Campbell, P.A., John J. Doyle, Jr., Charlotte, for
Radiator Specialty Company, amicus curiae.
PER CURIAM.
After reviewing the record and briefs, and hearing oral argument on the question presented, we conclude that the result reached by the majority below is correct. Plaintiff's remedies under the Workers' Compensation Act are exclusive and she is therefore precluded from recovering against her employer in this independent negligence action. The trial court properly granted defendant's motion to dismiss for lack of subject matter jurisdiction.
Writing for the majority in the Court of Appeals, Judge Arnold explained: "Having already selected one avenue of recovery, plaintiff is precluded from maintaining a tort action." 66 N.C.App. at 343, 311 S.E.2d at 77 (1984) (emphasis added).
We wish to make it abundantly clear that in fact plaintiff had no "selection" as to the appropriate avenue of recovery for her injuries.
General Statute 97-10.1 provides that:
If the employee and the employer are subject to and have complied with the provisions of this Article, then the rights and remedies herein granted to the employee, his dependents, next of kin, or personal representative shall exclude all other rights and remedies of the employee, his dependents, next of kin, or representative as against the employer at common law or otherwise on account of such injury or death.
Since plaintiff was here covered by and subject to the provisions of the Workers' Compensation Act, her rights and remedies against defendant employer were determined by the Act and she was required to pursue them in the North Carolina Industrial Commission. See, e.g., Bryant v. Dougherty, 267 N.C. 545, 148 S.E.2d 548 (1966); McCune v. Rhodes-Rhyne Mfg. Co., 217 N.C. 351, 8 S.E.2d 219 (1940). She could not, in lieu of this avenue of recovery, institute a common law action against her employer in the civil courts of this State.
*83 The decision of the Court of Appeals is modified to the extent that it may imply that plaintiff was free to elect the forum in which to pursue her legal remedies against defendant. In all other respects, the decision of the Court of Appeals is affirmed.
MODIFIED and AFFIRMED.